Le Grand, C. J.,
delivered the opinion of this court.
We think the injunction was properly dissolved by the court below. Apart from all questions as to the sufficiency of the answer of the defendant, we are of opinion there was no case made by the bill.
*368The case made in the bill is simply this: the appellee instituted his suit at law to recover a sum of money ascertained to be due by an account settled between him and the appellants. The equity set up in behalf of the appellants is, that the account was erroneous, and that the mistake in the calculation “was not discovered during the progress of the said trial, nor until after the verdict was -rendered therein, and after the time for a motion for a new trial had elapsed.” The account bears date the 24th May 1841, and the suit at law was brought in the year 1846.
If there be error in the account it was apparent on its face, for the elements of which it is composed are distinctly set out on its face, and the relation of the parties perfectly well known to each other. To allow such a circumstance to set aside a judgment at law, would be to render null and void solemn adjudications on the most trivial pretexts, and that too when the party seeking to have it done had within his reach, and in fact, in his possession, all the facts essential to put the matter fairly before the jury. Such a doctrine cannot receive the sanction of any court.

Decree affirmed with costs.